DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 10-11, 13, 15-18, 22-24, 27-30, 34-35, 37, 39-41, 44-49, 53-54, 56, 58-63, 67-68 and 71-76 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116263) in view of Lee et al. (US 2018/0173923).

Regarding claim 1, Kim discloses an electronic circuit, adapted to drive a display panel comprising touch sensors, the electronic circuit comprising:
a first circuit, configured to generate display driving signals for driving data lines of the display panel (Figure 3, 124 and [0069] the common voltage signal is used for driving the display using lines 132.);
a second circuit, configured to receive sensing signals (Figure 3, 140 and paragraph [0044]);
a first switch circuit, comprising a plurality of first terminals coupled to the first circuit and the second circuit (Figure 3, first switch circuit127 has first terminals coupled to 124 and 140) and a plurality of second terminals configurable to be coupled to a second switch circuit on the display panel (Figure 3, 127 has second terminals connected to 128 [second switch circuit]); and
a control circuit, configured to generate control signals for controlling the first switch circuit and the second switch circuit (Figure 3, 121), so as to 

control the electronic circuit to receive the sensing signals from the sensors of the display panel through the second switch circuit and the first switch circuit in a second time interval (Figures 3-4 show sensing signals from sensors 131 are received in the touch period [second time interval]. See paragraph [0115], for example.).
Kim fails to explicitly teach wherein the display panel comprises fingerprint sensors, and thus also fails to teach of a fingerprint image and fingerprint signals.
Lee et al. disclose a display panel comprising touch sensors and fingerprint sensors (Figure 2 and paragraphs [0089] (touch sensor) and [0093] (fingerprint sensor).), wherein the fingerprint sensing function allows for fingerprint sensing signals and fingerprint images (Figure 2), and furthermore Lee et al. also discloses a first circuit (Figure 13, 410) configured to generate display driving signals for driving data lines of the display panel (Paragraph [0137]), where the first circuit is connected to a switch circuit (Figure 13, TCSW) for multiplexing between the display and fingerprint sensing.
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Lee et al. in the electronic circuit for driving a display device as taught by Kim such that the display device would provide for touch and fingerprint sensing.  The motivation to combine would have been in order to increase the functionality of the device by allowing for fingerprint sensing which can enhance security functions of the device.

Regarding claim 2, Kim and Lee et al. disclose the electronic circuit of claim 1, wherein the first time interval corresponds to a display driving phase, and the second time interval corresponds to a fingerprint sensing phase (Kim: Figure 4 [in the combination, there will be fingerprint sensing, see Figures 15A and 15B of Lee et al.].).

Regarding claim 3, Kim and Lee et al. disclose the electronic circuit of claim 1, wherein a number of the first terminals is larger than a number of the second terminals (Kim: Figure 3, each 127 has 2 first terminals and 1 second terminals, 2>1.).

Regarding claim 7, Kim and Lee et al. disclose the electronic circuit of claim 1, wherein the second switch circuit comprises a plurality of third terminals coupled to the data lines and fingerprint sensing lines of the display panel (Kim: Figure 3 shows terminals of 128 connected to the lines [in combination, will be data/fingerprint lines, See Figure13 of Lee et al.].) and a plurality of fourth terminals configurable to be coupled to the second terminals of the first switch circuit (Kim: Figure 3 shows terminals of 128 connected to 127.).

Regarding claim 10, Kim and Lee et al. disclose the electronic circuit of claim 1, further comprising:
a third circuit, configured to output a touch driving signal for driving the touch sensors and receive touch sensing signals from the touch sensors, wherein the first terminals of the first switch circuit are further coupled to the third circuit (Kim et al.: The 

Regarding claim 11, Kim and Lee et al. disclose the electronic circuit of claim 10, wherein the control circuit generates the control signals for controlling the first switch circuit and the second switch circuit, so as to
control the electronic circuit to transmit a synchronization driving signal (Kim: Figure 3, the touch signals are synchronization driving signals as they are synchronized with the switching circuits.) having the same phase as that of the touch driving signal to the data lines and/or fingerprint sensing lines of the display panel through the first switch circuit and the second switch circuit in a third time interval corresponding to a touch sensing phase (In the combination, the touch signals will be sent during a time period, which would be a third time interval, and the signals will be transmitted through the circuits 127 and 128 of Kim.).

Regarding claim 13, Kim and Lee et al. disclose the electronic circuit of claim 10, wherein the third circuit determines a touch information according to the touch sensing signals, and the second circuit receives the fingerprint sensing signals through fingerprint sensing lines of the display panel selected according to the touch information (As explained above, the claimed second and third circuits are the same, and will 

Regarding claim 15, Kim and Lee et al. disclose the electronic circuit of claim 10, wherein
the control circuit generates the control signals for controlling the first switch circuit and the second switch circuit (Kim: Figure 3, 121 generates control signals to control 127 and 128.), so as to 
cause the data lines and/or fingerprint sensing lines of the display panel to be floating or coupled to a DC voltage in a third time interval corresponding to a touch sensing phase (Kim: Figures 3-4 shows the lines 131 are in groups of 3 and are multiplexed during the touch period meaning when the switch is not selecting the particular line it is floating.).

Regarding claim 16, Kim and Lee et al. disclose the electronic circuit of claim 1, wherein the second circuit is further configured to process the fingerprint sensing signals to obtain the fingerprint image (As explained above, the second circuit is for both touch and fingerprint sensing and thus it will process the fingerprint sensing signals in the combination.).

Regarding claim 17, Kim and Lee et al. disclose the electronic circuit of claim 1, wherein the electronic circuit is implemented in a semiconductor chip (Kim: Paragraph [0142]).

Regarding claim 18, please refer to the rejection of claim 1 wherein the switch circuit corresponds to the first switch circuit of claim 1, and furthermore Kim and Lee et al. also disclose the display panel, comprising a plurality of pixels and touch sensors (Kim: Figure 2, [pixels are not shown], 131 are touch sensors. Lee et al.: Figure 1, pixels); a plurality of data lines, coupled to the pixels and configured to receive display driving signals (Lee et al. Figure 13, DLs); a plurality of fingerprint sensors, configured to sense a fingerprint image and generate fingerprint sensing signals corresponding to the fingerprint image (Lee et al.: Figure 2 and [0093] (fingerprint sensor)); a plurality of fingerprint sensing lines, coupled to the fingerprint sensors and configured to transmit the fingerprint sensing signals (Lee et al.: Figure 13, the data lines are fingerprint sensing lines.).

Regarding claim 22, Kim and Lee et al. disclose the display panel of claim 18, wherein the first time interval corresponds to a display driving phase (Kim: Figure 4, display), and the second time interval corresponds to a fingerprint sensing phase (Kim: Figure 4, touch [in the combination, Lee et al. Figure 15B shows fingerprint sensing].).

Regarding claim 23, Kim and Lee et al. disclose the display panel of claim 18, wherein the switch circuit is switched to cause the data lines and/or the fingerprint sensing lines to be floating or coupled to a DC voltage in a third time interval corresponding to a touch sensing phase (Kim: Figures 3-4 shows the lines 131 are in 

Regarding claim 24, this claim is rejected under the same rationale as claim 11.

Regarding claim 27, this claim is rejected under the same rationale as claims 1 and 18.

Regarding claim 28, this claim is rejected under the same rationale as claim 22.

Regarding claim 29, this claim is rejected under the same rationale as claim 1.

Regarding claim 30, this claim is rejected under the same rationale as claim 3.

Regarding claim 34, this claim is rejected under the same rationale as claim 10.

Regarding claim 35, this claim is rejected under the same rationale as claim 11.

Regarding claim 37, this claim is rejected under the same rationale as claim 13.

Regarding claim 39, this claim is rejected under the same rationale as claim 15.

Regarding claim 40, this claim is rejected under the same rationale as claim 16.

Regarding claim 41, this claim is rejected under the same rationale as claim 7 and 18.

Regarding claim 44, Kim and Lee et al. disclose the electronic device of claim 42, wherein a number of the third switch elements is larger than a number of the fourth switch elements.

Regarding claim 45, this claim is rejected under the same rationale as claim 17.

Regarding claim 46, please refer to the rejection of claims 1 and 18, where the claimed first switch units of claim 46 correspond to switch circuit 128 of Kim [second switch circuit of claim 1], and furthermore Kim also discloses each of the first switch units comprises a plurality of first terminals coupled to at least one of the data lines and at least one of the fingerprint sensing lines (Figure 3, top terminals of 128 connected to 132.), a common second terminal (Figure 3, bottom terminals of 128 connected to 127.), and a plurality of first control terminals (Figure 3, terminal of 128 connected to 123.), the electronic circuit comprising:
a plurality of common third terminals, each configurable to be coupled to one of the common second terminals of the first switch units of the display panel (Figure 3, the top terminals 127 are a plurality of common third terminals connected to 128.);

a second circuit, configured to receive fingerprint sensing signals corresponding to a fingerprint image from the fingerprint sensing lines via the common third terminals (Figure 3, 140 is a second circuit [fingerprint signals in combination, refer to claim 1]); and
a control circuit, configured to be coupled to the first control terminals of each of the first switch units and generate control signals for controlling switching operations of the first switch units (Figure 3, 1221 is a control circuit which controls the switching operations.).

Regarding claim 47, Kim and Lee et al. disclose the electronic circuit of claim 46, further comprising a plurality of second switch units, wherein each of the second switch units (Kim: Figure 3, 127) comprises one of the common third terminals (Kim: Figure 3, top terminals of 127), a plurality of fourth terminals coupled to the first circuit and the second circuit (Kim: Figure 3, bottom terminals of 127), and a plurality of second control terminals (Kim: Figure 3, terminals of 122), and
the control circuit is coupled to the second control terminals of each of the second switch units (Kim: Figure 3, 121 through 122) and is configured to generate the control signals for controlling switching operations of the second switch units (Kim: Figure 3 the control circuit generates the control signals.).

Regarding claim 48, this claim is rejected under the same rationale as claim 1.

Regarding claim 49, this claim is rejected under the same rationale as claim 2.

Regarding claim 53, this claim is rejected under the same rationale as claim 10.

Regarding claim 54, this claim is rejected under the same rationale as claim 11.

Regarding claim 56, this claim is rejected under the same rationale as claim 13.

Regarding claim 58, this claim is rejected under the same rationale as claim 15.

Regarding claim 59, this claim is rejected under the same rationale as claim 16.

Regarding claim 60, this claim is rejected under the same rationale as claim 17.

Regarding claim 61, this claim is rejected under the same rationale as claims 1, 10 and 13.

Regarding claim 62, this claim is rejected under the same rationale as claim 2.

Regarding claim 63, this claim is rejected under the same rationale as claim 3.

Regarding claim 67, this claim is rejected under the same rationale as claim 10.

Regarding claim 68, this claim is rejected under the same rationale as claim 11.

Regarding claim 71, this claim is rejected under the same rationale as claim 15.

Regarding claim 72, this claim is rejected under the same rationale as claim 16.

Regarding claim 73, please refer to the rejection of claim 1 and furthermore Kim and Lee et al. disclose the electronic circuit of claim 61, wherein
the first circuit generates the display driving signals for driving the data lines through a second switch circuit on the display panel (In the combination, Lee et al. shows in Figure 13, 410 which generates display driving signals [see paragraph [0137].]  which will go through a second switch circuit 128 in Figure 3 of Kim.), wherein the second terminals of the first switch circuit are configurable to be coupled to the second switch circuit (Kim: Figure 3 shows the second terminals of 127 are coupled to second switch circuit 128.);
the second circuit receives the fingerprint sensing signals corresponding to the fingerprint image from the fingerprint sensors through the second switch circuit (Kim: Figure 3, 140 [in the combination will receive fingerprint signals] through 128.); and
the control circuit generates the control signals for further controlling the second switch circuit (Kim: Figure 3 shows the control circuit 121 generates control signals for 128.).

Regarding claim 74, this claim is rejected under the same rationale as claim 15.

Regarding claim 75, this claim is rejected under the same rationale as claim 17.

Regarding claim 76, this claim is rejected under the same rationale as claim 7.

Claims 4, 6, 14, 19-21, 31, 33, 38, 50, 52, 57, 64, 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116263) in view of Lee et al. (US 2018/0173923) and further in view of Lee et al. (US 10,877,613).

Regarding claim 4, Kim and Lee et al. (US 2018/0173923) disclose the electronic circuit of claim 1, wherein the first switch circuit comprises a plurality of switch units (Kim: Figure 3 shows a plurality of 127s).
Kim and Lee et al. (US 2018/0173923) fail to teach wherein each of the switch units of the first switch circuit comprises:
a first switch element, coupled between the first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval; and
a second switch element, coupled between the second circuit and the corresponding one of the second terminals and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval.

a first switch element, coupled between a first circuit and a corresponding one of the second terminals and is controlled to transmit the display driving signals from the first circuit in the first time interval (Figure 1B, T2/T4 transmit VG/Vcom and are coupled between a first circuit supplying VG/Vcom and second terminal.); and
a second switch element, coupled between a second circuit and the corresponding one of the second terminals and is controlled to transmit the touch sensing signals to the second circuit in the second time interval (Figure 1B, T1/T3 transmit sensing signals to a touch circuit and are coupled between a touch circuit and a correspond second terminal.).
Kim and Lee et al. (US 2018/0173923) contained a device which differed from the claimed device by the substitution of the first switch circuit structure.
Lee et al. (US 10,877,613) teaches the substituted first switch circuit structure comprising a first switch element and a second switch element, and the function was known in the art to provide display and touch signals.
Kim and Lee et al. (US 2018/0173923)’s first switch circuit structure could have been substituted with the first switch element and second switch element structure of Lee et al. (US 10,877,613), and the results would have been predictable and resulted in provide display and fingerprint signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, Kim, Lee et al. (US 2018/0173923) and Lee et al. (US 10,877,613) disclose the electronic circuit of claim 4, further comprising:
a wire grouping circuit (Kim: Figure 3, 141), coupled between the second circuit and the first switch circuit (Kim: Figure 3, 141 is coupled between 140 and 127), wherein the second switch elements are grouped into a plurality of groups and connected to the second circuit through the wire grouping circuit (Lee et al. (US 10,877,613): T1/T3 [in combination] are groups in each of the 127s in Figure 3 of Kim and connected to 140 through wire group 141.).

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 19, this claim is rejected under the same rationale as claim 4.

Regarding claim 20, Kim, Lee et al. (US 2018/0173923) and Lee et al. (US 10,877,613) disclose the display panel of claim 19, wherein
the first part of the first terminals is coupled to the data lines of the display panel, and the second part of the first terminals is coupled to the fingerprint sensing lines (Kim: Figure 3, in the combination).

Regarding claim 21, Kim, Lee et al. (US 2018/0173923) and Lee et al. (US 10,877,613) disclose the display panel of claim 19, wherein a number of the first switch elements is larger than a number of the second switch elements (Lee et al. (US 

Regarding claim 31, this claim is rejected under the same rationale as claim 4.

Regarding claim 33, this claim is rejected under the same rationale as claim 6.

Regarding claim 38, this claim is rejected under the same rationale as claim 14.

Regarding claim 50, this claim is rejected under the same rationale as claim 4.

Regarding claim 52, this claim is rejected under the same rationale as claim 6.

Regarding claim 57, this claim is rejected under the same rationale as claim 14.

Regarding claim 64, this claim is rejected under the same rationale as claim 4.

Regarding claim 66, this claim is rejected under the same rationale as claim 6.

Regarding claim 70, this claim is rejected under the same rationale as claim 14.

Claims 8-9, 42-43 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116263) in view of Lee et al. (US 2018/0173923) and further in view of Suzuki et al. (US 2019/0102006).

Regarding claim 8, Kim and Lee et al. disclose the electronic circuit of claim 7.
Kim and Lee et al. fail to teach wherein the second switch circuit comprises a plurality of switch units, and each of the switch units of the second switch circuit comprises:
a plurality of third switch elements, coupled between respective first part of the third terminals and one of the fourth terminals, and the third switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval; and 
one or more fourth switch elements, coupled between respective second part of the third terminals and the one of the fourth terminals, and the fourth switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval.
Suzuki et al. disclose wherein a second switch circuit comprises a plurality of switch units, and each of the switch units of the second switch circuit comprises:
a plurality of third switch elements, coupled between respective first part of third terminals and one of fourth terminals (Figure 13A shows SW(m) and SW(m+1) which ); and 

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the switch teachings of Suzuki et al. for the second switch circuit taught by the combination of Kim and Lee et al. such that the third switch elements are switched to receive the display driving signals from the electronic circuit in the first time interval and the fourth switch elements are switched to transmit the fingerprint sensing signals to the electronic circuit in the second time interval [all lines are used for both display and fingerprint sensing].  The motivation to combine would have been in order to allow for individual switches such that any switch defect would only affect a single line thus improving overall quality.

Regarding claim 9, Kim, Lee et al. and Suzuki et al. disclose the electronic circuit of claim 8, wherein
the first part of the third terminals is coupled to the data lines of the display panel, and the second part of the third terminals is coupled to the fingerprint sensing lines (As explained above, the data lines are used for both display and fingerprint sensing and thus the first part of the third terminals are coupled to the “data lines” and the second part of the third terminals are connected to the “fingerprint sensing lines,: i.e. data lines = fingerprint sensing lines.).

Regarding claim 42, this claim is rejected under the same rationale as claim 8.

Regarding claim 43, this claim is rejected under the same rationale as claim 9.

Regarding claim 77, this claim is rejected under the same rationale as claim 8.

Regarding claim 78, this claim is rejected under the same rationale as claim 9.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0116263) in view of Lee et al. (US 2018/0173923) and further in view of Alameh et al. (US 2014/0359756).

Regarding claim 26, Kim and Lee et al. disclose the display panel of claim 18.
Kim and Lee et al. fail to teach wherein the fingerprint sensing lines are selected to transmit the fingerprint sensing signals to the electronic circuit according to a touch information determined by the electronic circuit.
Alameh et al. disclose wherein fingerprint sensing lines are selected to transmit fingerprint sensing signals to an electronic circuit according to a touch information determined by an electronic circuit (Figure 3, steps 310/312 are transmitted according to touch information in step 306.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Alameh et al. in the display panel taught by the combination of Kim and Lee et al.  The motiviaotn to .

Allowable Subject Matter

Claims 5, 12, 25, 32, 36, 51, 55, 65 and 69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for indicating allowable subject matter is that claim 5 recites “wherein the second switch element comprises: a first switch device, coupled to the corresponding one of the second terminals and the second circuit and is controlled to transmit the fingerprint sensing signals to the second circuit in the second time interval; and a second switch device, coupled between the first switch device and the second circuit and is controlled to transmit the fingerprint sensing signals to the second circuit in response to a determination of a touch information, wherein the first switch device and the second switch device are controlled by different control signals” which, in combination with the other recited features is not taught and/or suggested either singularly or in combination within the prior art.
The primary reason for indicating allowable subject matter is that claim 12 recites “wherein the synchronization driving signal has the same waveform as that of the touch 
Claim 25 is objected to for the same reasons as claim 12 above.
Claim 32 is objected to for the same reasons as claim 5 above.
Claim 36 is objected to for the same reasons as claim 12 above.
Claim 51 is objected to for the same reasons as claim 5 above.
Claim 55 is objected to for the same reasons as claim 12 above.
Claim 65 is objected to for the same reasons as claim 5 above.
Claim 69 is objected to for the same reasons as claim 12 above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
10 June 2021